Name: 88/150/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Portugal pursuant to Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1988-03-16

 Avis juridique important|31988D015088/150/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Portugal pursuant to Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic) Official Journal L 070 , 16/03/1988 P. 0031 - 0035*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Portugal pursuant to Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic) (88/150/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas, on 14 April 1987, the Portuguese Government forwarded to the Commission a multiannual guidance programme for the fishing fleet, hereinafter referred to as 'the programme'; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfills the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas a Community system for the conservation and management of fishery resources was introduced by Council Regulation (EEC) No 170/83 (2); Whereas Regulation (EEC) No 4028/86 is aimed at facilitating the structural development of the fisheries sector within the framework of the guidelines of the common fisheries policy; whereas such structural development may be encouraged by appropriate measures supported with Community financial aid; Whereas such measures should help to create a fishing fleet that is adapted to likely medium-term catch opportunities in both Community and non-Community waters; whereas these measures should, in particular, be based on an attempt to ensure balanced exploitation of internal resources in Community waters; Whereas the measures implemented under the Community rules adopted for the decade from 1987 to 1997 are a continuation of the efforts made since 1 January 1986 to improve the structural situation up to 31 December 1986 through common measures to restructure, modernize and develop the fisheries sector; whereas, therefore, the objectives of the previous programme approved by Commission Decision 86/351/EEC (3) constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the objectives of the guidance programme for 1986 have not been fully achieved; whereas the current or likely situation as regards availabilities in conjunction with the activities of the fleet concerned do not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1987 to 1991; Whereas these forecasts could be reviewed were there to be any significant change in availabilities, backed up by scientific evidence, and in the light of the development of international fishery relations between the Community and coastal third States; Whereas, in addition, the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fishing capacities and availabilities; Whereas the desired structural adjustments should be implemented on a gradual and continuing basis to reduce the economic and social impact they may have to a minimum; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for the fishing fleet (1987 to 1991), as forwarded by the Portuguese Government on 14 April 1987 and as later supplemented by that Government, is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 Each year, at the latest by 15 February and 31 July, Portugal shall forward to the Commission, in respect of each category of vessels defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 31 December or 30 June. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. The Commission shall, on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or, where this information is repeatedly not supplied, notify the Member State, at the end of two consecutive six-month periods, that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to the Portuguese Republic. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 24, 27. 1. 1983, p. 1. (3) OJ No L 205, 29. 7. 1986, p. 46. ANNEX Multiannual guidance programme for the Portuguese fishing fleet (1987 to 1991) I. GENERAL REMARKS This programme relates to the whole of the Portuguese fishing fleet and covers the entire territory of Portugal. II. OBJECTIVES 1. The aims of the programme are: (a) to reduce the overall level of the fleet to 209 140 GRT and 544 508 kW; (b) to redeploy fishing activities in coastal areas towards more distant and deeper waters; (c) to introduce better measures to support and monitor fishing operations and the development of the fleet; (d) to modernize existing vessels without increasing the individual tonnage and engine power of the vessels. 2. The following limitations should apply to the development of the fleet during the period covered by the programme: (Tonnage (GRT)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 // Objective at 31. 12. 1991 // // // // // 1. Continent // 194 450 // 194 099 // 189 659 // - Vessels of less than 9 m (pp) // // (21 994) // (21 070) // - Coastal fishery more than 9 m (pp) // // (71 242) // (69 762) // - Deep sea fishery // // (100 863) // (98 827) // // // // // 2. Madeira // 4 338 // 4 280 // 5 400 // - Vessels of less than 9 m (pp) // // (1 648) // (925) // - Coastal fishery more than 9 m (pp) // // (2 239) // (4 082) // - Deep sea fishery // // (393) // (393) // // // // // 3. Azores // 16 820 // 12 146 // 14 081 // - Vessels of less than 9 m (pp) // // (2 396) // (2 396) // - Coastal fishery more than 9 m (pp) // // (4 322) // (6 257) // - Deep sea fishery // // (5 428) // (5 428) // // // // // Total // 215 608 // 210 525 // 209 140 // // // // (Engine power (kW)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 // Objective at 31. 12. 1991 // // // // // 1. Continent // 500 247 (1) // 487 240 // 490 242 // - Vessels of less than 9 m (pp) // // (90 369) // (90 926) // - Coastal fishery more than 9 m (pp) // // (270 672) // (272 340) // - Deep sea fishery // // (126 199) // (126 976) // // // // // 2. Madeira // 12 029 (1) // 13 070 // 11 788 // - Vessels of less than 9 m (pp) // // (2 572) // (2 319) // - Coastal fishery more than 9 m (pp) // // (9 433) // (8 507) // - Deep sea fishery // // (1 065) // (962) // // // // // 3. Azores // 43 345 (1) // 42 217 // 42 478 // - Vessels of less than 9 m (pp) // // (10 802) // (10 868) // - Coastal fishery more than 9 m (pp) // // (26 398) // (26 562) // - Deep sea fishery // // (5 017) // (5 048) // // // // // Total // 555 621 (1) // 542 527 // 544 508 // // // // (1) Estimates; within six months of this Decision, Portugal must confirm or modify these estimates, in agreement with the Commission. In case of modification, the objectives of 31 December 1991 will be adopted. III. PLANNED MEASURES (a) A redeployment of the capacity of the 'local' fleet and the coastal fleet of less than 9 metres between perpendiculars registered on the continent. (b) Redeployment of the coastal fleet of above 9 metres between perpendiculars and registered on the continent, by withdrawal of obsolete and unsuitable vessels and by encouraging the use of more selective fishing methods. (c) Redeployment of the fleet registered in the Azores and Madeira to the benefit of operational units: - on various sedentary species in waters of the archipelago, - on highly migratory species in waters which are not under Portuguese sovereignity. (d) Restructuring of the deep sea fleet by the use of more flexible fishing vessels but which in the present state of external resources and the forseeable evolution in the medium term of fishing relations must involve a reduction in the fishing capacity of this fleet (and principally) of boats or the distant water fishery). Moreover, the modernization actions should lead, in priority to the use of selective fishing year and to the improvement of conservation and processing of fish on board. Finally, a particular emphasis should be given to the improvement of working. IV. COMMENTS 1. The overall objective referred to in point II (1) (a) above can only be revised on the basis of detailed scientific assessments showing the existence of stocks which are not fully exploited at present. In the light of experimental fishing this figure will be adjusted during the course of the period 1987 to 1989 up to a maximum limit of 7 000 GRT. 2. With regard to the Portuguese coastal fleet, a certain increase in tonnage and of individual power of boats may be taken into consideration at the time of the realization of the programme for reasons of safety of navigation, the improvement of working conditions and the conservation of existing resources in coastal zones. Such an increase when it occurs should not disturb the equilibrium with the resources susceptible to being exploited by it. 3. It is imperative that the redeployment of fishing activities referred to in point II (1) (b) above be accompanied by the introduction of regulations to ensure that fishing activities in the waters traditionally fished by the 'inshore fleet' are curtailed and that an analysis be made of the impact of such redeployment measures on the exploitation of coastal stocks before those measures are implemented. 4. At least 20 % of the programme objectives should be achieve by the end of 1988 and at least 80 % by the end of 1990. 5. The Commission recalls that structural financial measures taken by the national, regional or local authorities in respect of the sector concerned must henceforth lie within the scope of this programme.